In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (DeMaro, J.), entered July 23, 2003, which granted the defendant’s motion to strike the complaint for failure to comply with discovery requests and two orders of the same court directing compliance with the requests.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion to strike the complaint based on the plaintiffs failure to comply with discovery requests and two court orders directing compliance with the requests (see Beneficial Mtge. Corp. v Lawrence, 5 AD3d 339 [2004], lv denied 3 NY3d 602 [2004]; Conch Assoc, v PMCC Mtge. Corp., 303 *634AD2d 538 [2003]; Bodine v Ladjevardi, 284 AD2d 351 [2001]). In the absence of any objection to the demands or any excuse for failing to respond to them in a timely manner, the willful and contumacious nature of the plaintiffs behavior can be inferred from his noncompliance (see Frias v Fortini, 240 AD2d 467 [1997]; Argenio v Cushman & Wakefield, 227 AD2d 578 [1996]). Luciano, J.P., Mastro, Spolzino and Skelos, JJ., concur.